   

  

nal Order of Police,
Ohio Labor Council, Inc.

  
 

MAIN OFFICE: NORTHEAST OFFICE:
222 East Town Street 2721 Manchester Road
Columbus, OH 43215-4611 Akron, OH 44319-1020
(614) 224-5700 (330) 753-7080

1-800-FOP-OLCI 1-888-FOP-OLCI
Fax: (614) 224-5775 Fax: (330) 753-8955

June 10, 2021

Kimberlee Warren
P.O. Box 46403
Bedford, Ohio 44146

Re: Dues Authorization
Ms. Warren,

I am responding on behalf of the Fraternal Order of Police, Ohio Labor Council, Inc.
(FOP) to your letters dated May 24, 2021.

Prior to May 2019, a fair share fee was deducted from your paycheck which did not
require a signed authorization. In May 2019, the Employer converted you to a membership dues
deduction. Despite the fact that the dues deductions were clearly reflected on your check stubs,
you did not request to stop membership dues until December 2020.

When you contacted the FOP in December 2020 indicating that you did not want to be a
member and requested that membership dues stop, the FOP immediately stopped dues.

[understand that you have communicated with Deputy Director Aaron Crawford
regarding this matter. I hope this letter resolves any unanswered questions that you might have.

Kay Cremeans

Ka Camas

Chie sel
FOP/Ohio Labor Council, Inc.

cc: Aaron Crawford

—— Protector of the Protectors ——

ae al Exhibit G. Pg.
